Citation Nr: 1502268	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-24 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a right macular scar, status post right tear duct repair due to trauma (right eye disability), evaluated as 30 percent disabling from July 28, 2006, and 20 percent disabling from January 1, 2010.

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to October 15, 2013.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to September 1965.

This matter comes to the Board of Veterans' Appeal (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In January 2014, the Veteran and a friend testified at a personal hearing at the RO before a Decision Review Officer (DRO).  In December 2014, they testified at a video hearing before the undersigned.  Transcripts of both hearings have been associated with the claims file.

As to the claim for a TDIU, at all times during the pendency of the appeal for an increased rating for the right eye disability the Veteran claimed, in substance, that it interfered with his employment.  Therefore, the Board finds that the claim for a TDIU has been pending since the Veteran filed his claim for an increased rating for his right eye disability in July 2006.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, while the RO granted the Veteran a TDIU effective from October 15, 2013, the Board nonetheless finds that it has jurisdiction over the claim for a TDIU prior to October 15, 2013, since the underlying rating claim has been pending since 2006.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the evaluation of the Veteran's right eye disability, citing 38 C.F.R. § 3.2600(d) (2014), he challenges the reduction of the rating for the disability.  He also testified, in substance, that his disability had worsened since his last VA examination in June 2009.  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2004); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In this regard, the AOJ when readjudicating this claim should be mindful of the fact that while the criteria governing rating eye disabilities changed in 2008, because the Veteran's claim has been pending since 2006 and he has not requested that the new criteria apply to his claim, VA is compelled to rate his right eye disability under the pre-2008 rating criteria.  See 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6009-6080 (2007); Also see 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).

As to the claim for a TDIU prior to October 15, 2013, at the December 2014 video hearing the Veteran raised claims of service connection for a left eye disability, to include eye strain and tearing, and ocular migraine headaches secondary to his service-connected right eye disability.  The Board finds that these claims are inextricably intertwined with the above TDIU claim.  Therefore, the Board finds that while the appeal is in remand status the AOJ must adjudicate these new claims and the TDIU claim must be placed on hold until the AOJ completes this adjudication.  See 38 U.S.C.A. § 5103A(g) (West 2014); Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

While the appeal is in remand status, the Veteran outstanding contemporaneous treatment records, including his post-June 2012 treatment records from the Oklahoma City VA Medical Center and post-May 2014 treatment records from the Muskogee VA Medical Center, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-June 2012 treatment records from the Oklahoma City VA Medical Center and post-May 2014 treatment records from the Muskogee VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  All actions to obtain these records should be documented fully in the claims file.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of his right eye disability to include any secondary left eye disability, to include eye strain and tearing, as well as ocular migraine headaches.  The claims file should be made available to and reviewed by the examiner.  The examiner is to conduct all indicated tests and studies need to rate the Veteran's disability under the pre-2008 rating criteria to include conducting visual field testing using the Goldmann Perimeter Chart and thereafter associate the chart with the claims file.  See 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6009-6080 (2007).  

In this regard, the examiner should provide VA with the Veteran's visual field at each of the 8 principal meridians measured in degrees (i.e., temporally (i.e., at 0 degrees); down temporally (i.e., at 315 degrees); down (270 degrees); down nasally (i.e., at 225 degrees); nasally (i.e., at 180 degrees); up nasally (i.e., at 135 degrees); up (i.e., at 90 degrees); and up temporally (i.e., at 45 degrees).  See 38 C.F.R. § 4.76a, Table III (2007).  

The examiner is to also identify all other adverse pathology found to be present.  

The examiner must also indicate the impact the Veteran's right eye disability has on his ability to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then adjudicate the Veteran's claims of service connection for a left eye disability, to include eye strain and tearing, and ocular migraine headaches secondary to his service-connected right eye disability.

5.  Then adjudicate whether increased ratings are warranted for the Veteran's right eye disability under the pre-2008 rating criteria (see 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6009-6080 (2007)) as well as whether the criteria for a TDIU are met at any time prior to October 15, 2013.  In doing so, the RO must determine whether a schedular rating is warranted for right eye tearing as well as whether the issue should be referred to the Director, Compensation Service, for extraschedular consideration.

6.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations including 38 C.F.R. §§ 4.75 to 4.84a, Diagnostic Code 6009-6080 (2007) as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

